TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00055-CV


                                         C. W., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee



          FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-11-004767, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant C.W. filed his notice of appeal on February 4, 2014. The appellate

record was complete February 24, 2014, making appellant=s brief due March 17, 2014. To date,

appellant=s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin.

6.2(a) (providing 180 days for court’s final disposition). The accelerated schedule requires

greater compliance with briefing deadlines. Therefore we order counsel to file appellant=s brief

no later than April 9, 2014. If the brief is not filed by that date, counsel may be required to show

cause why she should not be held in contempt of court.

               It is ordered on March 25, 2014.



Before Justices Puryear, Goodwin and Field